Citation Nr: 1607665	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from March 1966 to January 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently in the jurisdiction of the VA RO in Oakland.

In December 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

Current bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54  ).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Analysis

The Veteran's noise exposure in service is not in question.  The RO conceded the Veteran's exposure to acoustic trauma.  See September 20015 supplemental statement of the case at page 2.  Though not binding on the Board, the Board agrees with this determination.

The record shows current hearing loss as defined in 38 C.F.R. § 3.385, and tinnitus.  See June 2010 VA examination report. 

The remaining question is whether there is a link between the current disabilities and the in-service disease or injury (in this case, exposure to acoustic trauma). 

There is no documentation of any pertinent complaints for decades after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

During his Board hearing, and in written statements, the Veteran reported having progressive hearing loss and tinnitus since his discharge from military service.  He reportedly was denied entry to the police academy in the mid-1970s because of his hearing loss.  See Board hearing transcript at pages 5-6.  The Veteran described having difficulty hearing his first wife, whom he married shortly after discharge, unless she spoke to him directly and they looked at each other.  Id. at 11.  (Claims file records show he married in June 1969.)  He had difficulty hearing higher pitched voices.  Id. at 12.  

A November 2009 VA audiology note includes the Veteran's report of a progressive decrease in hearing, bilaterally, since military service.  He was denied entry into a police academy (soon after discharge) due to hearing loss.  The Veteran was tested at that time and told he had a high frequency hearing loss.  He reported the most difficulty hearing certain high frequency environmental sounds, his wife, and speech when not facing speaker.  The Veteran stated that he filed paperwork in 1968 for a hearing loss due to military service but never heard from the VA again.

The examiner noted that the Veteran's history was positive for military noise exposure, including that the Veteran volunteered for medivac and was exposed to helicopters and trucks in convoys.  The Veteran denied post service noise exposure.  The examiner diagnosed mild to moderately severe sensorineural hearing loss and found that the configuration of the Veteran's hearing loss was consistent with noise exposure.

In June 2010, the VA examiner diagnosed normal to moderately severe hearing loss and tinnitus that were less likely than not caused by or a result of active service.  The examiner's rationale was that service medical records indicate normal hearing thresholds at the Veteran's separation examination.  The examiner stated that configuration of the current audiogram was consistent with both noise-induced hearing loss and presbycusis.  This was based on claims file review, service medical records, patient case history, and configuration of audiogram.  

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, other than the normal findings on the separation examination, given the Veteran's lack of post service noise exposure. 

Further, the examiner stated that service records did not show any complaint of tinnitus.  Because hearing loss was not present at the time of separation, the examiner indicated that the Veteran's tinnitus may be associated with another medical or psychological condition.  Therefore, the tinnitus condition required evaluation by another appropriate provider.  The examiner did not explain why tinnitus was unrelated to service, other than hearing loss not being noted when the Veteran was examined for separation.

The June 2010 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems and tinnitus in the Veteran's service treatment records. 

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  See also Horn v. Shinseki, supra.

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's bilateral hearing loss and tinnitus to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


 
____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


